MEMORANDUM **
California state prisoner Thomas Owen appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Owen contends that the Board of Prison Terms’ 2004 decision to deny him parole was not supported by “some evidence” and therefore violated his .due process rights. The only federal right at issue in the parole context .is procedural, and the only proper inquiry is what process the inmate received, not whether the state court decided the case correctly. See Swarthout v. Cooke, — U.S. -, 131 S.Ct. 859, 863, 178 L.Ed.2d 732 (2011) (per curiam). Because Owen raises no procedural challenges, we affirm.
T.E. Vaughn’s motions to strike and for judicial notice, and Owen’s motion for judicial notice, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.